CONGRESSIONAL EFFECT FAMILY OF FUNDS February 12, 2014 VIA EDGAR TRANSMISSION United States Securities and Exchange Commission treet, N.E. Washington, D.C. 20549 RE: Congressional Effect Family of Funds (“Trust”) (File Nos. 33-148558 and 811-22164), on behalf of the Congressional Effect Fund (“Fund”), a series of the Trust Ladies and Gentlemen: On behalf of the Fund, and pursuant to Rule 497(e) under the Securities Act of 1933, as amended (the “Securities Act”), the purpose of this filing is to submit an exhibit containing interactive data information using eXtensible Business Reporting Language (XBRL).The interactive data file included as an exhibit to this filing relates to the supplement to the Fund’s Prospectus and Statement of Additional Information as filed with the Securities and Exchange Commission pursuant to Rule 497(e) under the Securities Act on January 21, 2014, which supplement (accession number: 0001398344-14-000324) is incorporated by reference into this Rule 497 Document. If you have any questions concerning the foregoing, please call the undersigned at 646-307-4180. Sincerely, Congressional Effect Family of Funds /s/ Eric T. Singer Eric T. Singer President cc: Jeffrey T. Skinner, Esq. Kilpatrick Townsend & Stockton LLP 1001 West Fourth Street Winston-Salem, North Carolina 27101
